ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Diversified Construction of Oklahoma, Inc.      ) ASBCA No. 62990
                                                )
Under Contract No. W9126G-19-C-0026             )

APPEARANCE FOR THE APPELLANT:                      Tim Gallegly, Esq.
                                                    Crowe & Dunlevy
                                                    Oklahoma City, OK

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Jeanelle S. Patel, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Fort Worth

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: August 4, 2022



                                                RICHARD SHACKLEFORD
                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62990, Appeal of Diversified
Construction of Oklahoma, Inc., rendered in conformance with the Board’s Charter.

       Dated: August 4, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals